Citation Nr: 1544571	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to an increased rating for pyoderma of the scalp, to include squamous cell carcinoma, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a right ear scar, status post squamous cell carcinoma, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for a dental disorder for purposes of compensation benefits.

4.  Entitlement to service connection for a dental disorder for purposes of outpatient dental treatment.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for a right ankle disorder.

8.  Entitlement to service connection for tinea pedis (claimed as fungus of the left foot and toes).

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for gout of the upper and lower extremities.

11.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.  

12.  Entitlement to service connection for bilateral blepharitis, to include as secondary to service-connected pyoderma of the scalp.

13.  Entitlement to service connection for bilateral hearing loss.

14.  Entitlement to service connection for vertigo.

15.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.

The Veteran's appeal originally included the issue of entitlement to service connection for osteoarthritis.  However, the Veteran did not submit a substantive appeal for that particular issue following the issuance of the May 2012 statement of the case.  Instead, he limited his appeal to the issues listed on the title page.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.

The Board further notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In this case, however, the claim for VA outpatient dental treatment has not been considered by the AOJ; therefore, it is being remanded.  As the Veteran has perfected an appeal as to the issue of entitlement to service connection for a dental disorder for purposes of VA compensation, the Board will address that claim in the decision below.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals the May 2015 hearing transcript.  The remaining documents are either irrelevant to the issues on appeal or duplicative of evidence in the paper claims file.  

The issues of entitlement to increased ratings for pyoderma of the scalp and a right ear scar, entitlement to service connection for a dental disorder for the purpose of dental treatment, and entitlement to service connection for a psychiatric disorder, blepharitis, low back disorder, bilateral hearing loss, and vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that any dental trauma in service resulted in a compensable disability.  

2.  The Veteran has not been shown to currently have sinusitis that manifested in service or that is causally or etiologically related to his military service.

3.  The Veteran has not been shown to currently have GERD that manifested in service or that is causally or etiologically related to his military service.

4.  The Veteran has not been shown to currently have a right ankle disorder that manifested in service or within one year thereafter or that is causally or etiologically related to his military service.

5.  The Veteran has not been shown to currently have tinea pedis that manifested in service or that is causally or etiologically related to his military service.

6.  The Veteran has not been shown to currently have hypertension that manifested in service or within one year thereafter or that is causally or etiologically related to his military service.

7.  The Veteran has not been shown to currently have gout that manifested in service or that is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental condition for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2015).

2.  Sinusitis was not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  GERD was not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  A right ankle disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  Tinea pedis was not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

7.  Gout was not incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO also provided the Veteran with notification letters pertaining to his service connections claims in June 2011, July 2011, and August 2011, prior to the initial adjudication of the claims in December 2011.  Therefore, the requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the letters notified him of the evidence needed to substantiate his claims for service connection.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes, private treatment notes, and VA examination reports, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein.

The Veteran was provided a VA general medical examination in May 2013.  The examiner noted that the general medical questionnaire was a screening examination for all body systems, and it was not meant to elicit detailed information about specific conditions for rating purposes.  In this case, VA examinations are unnecessary to decide the claims for service connection for a dental disorder, chronic sinusitis, GERD, a right ankle disorder, tinea pedis, hypertension, and gout because such examinations would not provide any more pertinent information than is already associated with the claims file.  As will be explained, the Veteran has not been shown to have had a disease, event, or injury during active military service to substantiate these claimed disorders.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that VA examinations are unnecessary for the claims decided herein.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met for these issues.

With regard to the May 2015 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. §3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his representative outlined the issues on appeal and engaged in a discussion as to substantiation of those claims.  The Veteran and his representative provided extensive detail as to why they believed his claims should be service-connected.  In fact, the Veteran's representative spent a considerable amount of time identifying the relevant evidence and interviewing the Veteran.  The Veterans Law Judge also clarified whether any additional relevant evidence was available that could be capable of substantiating this claims.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Laws and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes arthritis and cardiovascular renal disease, such as hypertension.  See 38 C.F.R. § 3.309(a).  

In order to establish entitlement to service connection for a disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Dental Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a dental disorder for compensation purposes.

As discussed above, service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303).  An exception to the general rule is applicable to dental disabilities.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

The Veteran does not allege, and the evidence does not show, that any dental trauma in service resulted in a compensable disability.  In fact, during the May 2015 hearing, he testified that he did not have any dental trauma in service.  

Notably, the Veteran has not claimed that he has a missing tooth as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.  Nor has he alleged that he has a missing tooth that has not been or cannot be replaced.  In addition, the Veteran has not submitted any evidence of current symptoms or treatment for his teeth.  Rather, during the May 2015 hearing, he reported that he had cavities due to food that he already had fixed.

In this case, the Veteran has not presented competent evidence of a compensable dental condition.  Therefore, the claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes, however, that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.  As discussed in the introduction, the AOJ has not yet addressed his claim of service connection for VA outpatient dental treatment purposes, and the matter is, therefore, being remanded.


Sinusitis, GERD, Right Ankle, Tinea Pedis, Hypertension, and Gout

As an initial matter, in this decision, all blood pressure measurements are noted in units of pressure in millimeters of mercury (mmHg).  For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  In addition, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  Service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in Diagnostic Code 7101.  See VA Adjudication Procedure Manual, M21-1 (2015).

During the May 2015 hearing, the Veteran reported that his sinusitis began after extended exposure to cold weather while he was stationed in Germany.  

He also testified that, although he was diagnosed with GERD following service, he believed that it was caused by the food he ate in Germany.  Specifically, he stated that this sphincter was weakened from vomiting up the food.  

During the hearing, the Veteran related that he could not recall a specific injury to his right ankle, but he stated that it was x-rayed and that he was given injections during service.  

The Veteran also testified that his tinea pedis began during service and that he has had it since that time.

In addition, the Veteran reported that he was hypertensive prior to service and that his military service permanently aggravated his condition.

During the hearing, the Veteran further asserted that, although he was not diagnosed with gout until after service, he had foot pain during service.

A review of the Veteran's service treatment records shows that he did not have any complaints, treatment, or diagnoses of sinusitis, GERD, a right ankle disorder, a fungal infection of the feet, hypertension, or gout during service.  In fact, in the November 1961 enlistment examination report, the examining medical officer documented a blood pressure reading of 150/90, and a normal clinical evaluation of the sinuses, anus and rectum, endocrine system, genitourinary system, feet, lower extremities, and skin.  In a September 1963 separation examination report, the examining medical officer noted a blood pressure reading of 120/68 and a normal clinical evaluation of the sinuses, anus and rectum, endocrine system, genitourinary system, feet, lower extremities, and skin.  In addition, both the enlistment and separation examination reports included physical profile of 1 for each of the six categories on the Veteran's PULHES profile.  PULHES represents the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S for psychiatric.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

The Board notes that the Veteran was treated for a "sinus head cold" in January 1962 for approximately 12 days; however, there were no further complaints related to the Veteran's sinuses.  In addition, as discussed above, the Veteran's sinuses were normal on his separation examination in September 1963.  

Following service, during an October 1966 VA examination for an unrelated claim, the examiner noted that no abnormalities were found on an examination of the Veteran's sinuses and that the Veteran had no complaints.  He also noted that the Veteran had no digestive complaints, and no abnormalities were found concerning the digestive system.  The examiner indicated that the Veteran's joints of each extremity were normal in size, shape, and range of motion.  He discussed an old fracture of the Veteran's left arm from childhood, but he did not mention any findings or complaints related to the right ankle.  The Veteran's blood pressure was recorded as 122/64.

In private treatment notes dated from March 1977, the Veteran's blood pressure was recorded as follows: 160/80 (March 1977), 140/98 (January 1981), 128/98 (February 1981), 140/90 (April 1981), 132/90 (May 1981), 130/90 (December 1981), 120/80 (May 1982), and 130/90 (October 1982).  In the October 1982 private treatment note, the physician indicated that the Veteran had elevated blood pressure in 1977 and that he diagnosed the Veteran with hypertension.  The physician also noted that the Veteran had mild problems with hemorrhoids at that time.  

Following the Veteran's initial diagnosis of hypertension in October 1982, private treatment notes included the following blood pressure readings: 125/88 (March 1983), 110/80 (October 1983), 130/90 (April 1984), 120/88 (September 1984), 120/90 (April 1985), 120/90 (August 1985), 130/88 (January 1985), 120/70 (July 1986), 120/88 (April 1987), 118/84 (May 1987), 124/84 (November 1987), 136/80 (March 1988), 140/90 and 144/92 (April 1988), and 140/90 (left arm) and 148/90 (right arm) (September 1988).  

In the September 1988 private treatment note, the physician documented blood pressure readings that ranged from a high systolic reading of 136 to a high diastolic reading of 95 from August 10, 1988, to September 8, 1988, and decided to increase the blood pressure medications.

In an October 1988 private treatment note, the physician indicated that the Veteran's blood pressure was virtually controlled on medication.  

In August 1990 private treatment notes, the Veteran complained of posterior right heel pain and tenderness and swelling of his Achilles tendon.  The physician noted that the Veteran had possible gout.  However, in November 1990 private treatment notes, the physician diagnosed the Veteran with Achilles tendonitis, as well as possible mechanical gout.  The Veteran was diagnosed with occasional arthralgia of the foot in July 1993.  He was diagnosed with an acute episode of gout for two to three days in February 2000.  

A March 1991 private treatment note showed that the Veteran complained of a cold and sinus congestion, and he was diagnosed with an upper respiratory infection.  Thereafter, he had complaints of and treatment for acute episodes of bacterial rhinitis, bronchitis, and allergic rhinitis, periodically, beginning in January 2004.

An April 2011 VA treatment note indicated that the Veteran had a prior medical history that was positive for hypertension, gout, and GERD.  

A May 2011 VA x-ray of the right ankle showed a small calcaneal spur and retrocalcaneal calcification without additional abnormality.  

The Veteran was diagnosed with tinea pedis in a private dermatology treatment note in September 2012.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for sinusitis, GERD, a right ankle disorder, tinea pedis, hypertension, or gout.

Initially, the Board notes that there is no evidence that the Veteran had hypertension prior to his enlistment.  In addition, his blood pressure readings at enlistment and at separation from service did not indicate hypertension.  Nor was he diagnosed or noted as having hypertension at that time.  As such, the presumption of soundness applies.  There is also insufficient evidence to rebut that presumption, particularly in light of the fact that there was no documentation of hypertension prior to service and the Veteran was not treated or diagnosed with hypertension in service or at the time of his separation from service.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306 (2014).

The Board also notes that the Veteran did not seek treatment immediately following his separation from service for hypertension or high blood pressure or for many years thereafter.  There is no medical evidence of the disorder within one year of his separation.  Therefore, the Board finds that hypertension did not manifest in service or within one year thereafter.

With respect to the remaining claims, the Board acknowledges the Veteran's contentions that he has had sinusitis, weakened sphincter control, tinea pedis, and foot pain since service.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, although he is competent to report symptoms since service, the Board finds that such statements are not credible.  His allegations are inconsistent with the contemporaneous record.  As discussed above, despite his complaints, examinations were normal in service.  His sinuses, anus and rectum, endocrine system, genitourinary system, feet, lower extremities, and skin were also normal at his separation examination, and he denied having any current medical problems at that time.  Thus, there was actually affirmative medical evidence showing that he did not have sinusitis, GERD, a right ankle disorder, a fungal infection of the feet, hypertension, and/or gout at the time of his separation from service (rather than a mere absence of treatment or documentation). 

Moreover, an October 1966 VA examination found that the Veteran had no sinus abnormalities or complaints.  There were also no abnormalities regarding his digestive system and joints.  Thus, there was additional affirmative evidence several years after service showing that he still did not have the claimed disorders.

Based on the foregoing, the Board finds that the Veteran's reported history is not reliable or credible.  Indeed, during the hearing, the Veteran indicated that he could not recall some details.   For these reasons, the Board finds that the Veteran also did not have sinusitis, GERD, a right ankle disorder, tinea pedis, and gout in service and for at least several years thereafter. 

In addition to the lack of evidence showing that these claimed disorders manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of the claimed disorders in service. As such, there is no injury, disease, or event to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  Therefore, the Board finds that these disorders have not been shown to be causally or etiologically to an event, disease, or injury in service.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for sinusitis, GERD, a right ankle disorder, a fungal infection of the feet, hypertension, and gout.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for sinusitis, GERD, a right ankle disorder, a fungal infection of the feet, hypertension, and gout is not warranted.


ORDER

Service connection for a dental condition for VA compensation purposes is denied.

Service connection for sinusitis is denied.

Service connection for GERD is denied.

Service connection for a right ankle disorder is denied.

Service connection for tinea pedis is denied.

Service connection for hypertension is denied.

Service connection for gout is denied.


REMAND

The claims for entitlement to increased ratings for pyoderma of the scalp and a right ear scar; service connection for a dental condition for purposes of VA outpatient treatment; and service connection for the claimed psychiatric disorder, blepharitis, low back disorder, bilateral hearing loss, and vertigo are being remanded for additional development.  

With respect to the increased rating claims, during the May 2013 VA skin and scars examinations, the examiner noted that the Veteran was being treated for malignancy by a private dermatologist.  He was undergoing antineoplastic chemotherapy with an indeterminate date of completion.  He also had topical chemotherapy for ten weeks with 5-fluroicil cream.  During the May 2015 hearing, the Veteran indicated that he did not have any recurrence of squamous cell carcinoma of the scalp since he completed the ten weeks of chemotherapy.  However, the most recent private dermatology records associated with the record are dated in March 2012; therefore, on remand, all outstanding private treatment records pertaining to the Veteran's skin cancer should be obtained and associated with the record.

As mentioned in the Introduction, the claim of entitlement to service connection for a dental condition for purposes of VA outpatient treatment has not been adjudicated by the AOJ or referred to Veterans Health Administration (VHA) for a determination on the relevant questions.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the VHA and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2015).  Accordingly, the Board finds that a remand is necessary.

The Veteran was afforded a VA examination in July 2011 in connection with his claim for service connection for PTSD.  The examiner diagnosed the Veteran with PTSD, major depression, and a generalized anxiety disorder.  He noted that the Veteran's primary diagnosis was PTSD, and his major depression and generalized anxiety disorder were secondary to and sequelae of PTSD.  He explained, "The symptoms of [m]ajor [d]epression largely overlap those of the PTSD [a]voidance/[n]umbing cluster, and the symptoms [of generalized anxiety disorder] largely overlap those of the PTSD [h]yperarousal cluster.  Thus, the symptoms of [m]ajor [d]epression and of [generalized anxiety disorder] cannot be readily disentangled from those of PTSD.  In consequence, the Veteran is depressed and anxious most of the time, and these mood states should be regarded as consequences of his PTSD."

Concerning the PTSD diagnosis, the July 2011 VA examiner opined that the Veteran's PTSD was more likely than not related to his claimed stressors.  He noted, "The Veteran has had no exposure to combat or hostile military activity, but he witnessed several events [that] involved the death of or damage to physical integrity of others during the course of his military service.  These incidents are consistent with the traumatic stressor criterion of the PTSD diagnosis and are considered adequate to support a diagnosis of PTSD."  He reasoned that, because the Veteran's reported traumas occurred during the course of his military service his PTSD symptoms were more likely than not related to service. 

While the VA examiner related the Veteran's PTSD to his claimed in-service stressors, the Board notes that the RO was unable to verify the Veteran's claimed stressors.  In addition, while the VA examiner indicated that the Veteran's depression and anxiety were symptoms that overlapped with his PTSD diagnosis, the examiner did not address whether the major depressive disorder and generalized anxiety disorder were related to the Veteran's service.  Therefore, the Board finds that an additional VA examination and medical opinion are needed. 

The Veteran has contended that his bilateral eye disorder, specifically blepharitis, was caused by the medications used to treat his service-connected scalp disability.  In a November 2010 private dermatology treatment note, the Veteran indicated that he thought that Carac cream, used to treat his pyoderma disability, had gotten into his eyes, resulting in problems with itching and draining eyes.  In a March 2012 private treatment note, the Veteran's treating dermatologist stated that she knew of no causal relationship between Carac and the Veteran's blepharitis.  However, she also stated, "I did mention that 5-fluorouracil topically can cause exacerbations of seborrheic dermatitis which is contributed to by yeast on the skin that can also contribute to blepharitis..."  The Veteran has not been afforded a VA eye examination to determine the nature and etiology of his claimed eye disorder; therefore, the Board finds that a VA examination and medical opinion are necessary to make a determination regarding this issue.

During the May 2015 hearing, the Veteran related that he injured his low back in a motor vehicle accident at Fort Bragg during service and he aggravated the injury while lifting during service.  He also denied any post-service injuries or accidents.  A May 2011 VA x-ray of the lumbar spine report documented the Veteran's complaint of lumbar spine pain since active duty.  The x-rays showed mild dextroscoliosis, decreased lordotic curvature, mild disc space narrowing with anterior osteophytes, Schmorl's nodes, sclerosis and degenerative changes of the posterior facets, and mild anterior wedging of L2, L1, and T12 "possibly related to scoliosis or old trauma."  The Veteran has not been afforded a VA spine examination to determine the nature and etiology of his claimed low back disorder; therefore, the Board finds that a VA examination and medical opinion are necessary to make a determination regarding this issue.

With respect to the Veteran's claimed bilateral hearing loss, the Board notes that the Veteran was afforded a VA audiology examination in June 2011.  In reviewing the June 2011 VA opinion, it appears that the VA examiner based his opinion on the lack of medical evidence of hearing loss in service.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, an additional medical opinion is needed.

In addition, during a June 2011 VA otolaryngology consultation, the Veteran demonstrated asymmetrical sensorineural hearing loss.  The examining physician ordered a magnetic resonance imaging (MRI) study to rule out an acoustic tumor.  Subsequent MRI screening notes are included in the VA treatment notes of record; however, there are no MRI reports associated with the record.  On remand, any MRI reports should be obtained and associated with the record.

The Veteran should also be afforded a VA examination to address the nature and etiology of his claimed vertigo.  As noted above, during a June 2011 otolaryngology consultation, the possibility of an acoustic tumor was raised with respect to the Veteran's asymmetrical hearing loss and complaints of unsteadiness.  However, private treatment records dated in March 2010 and March 2011 suggest that the Veteran's unsteadiness and vertigo may have been related to his use of a nasal spray.  Regardless, during the May 2015 hearing, the Veteran testified that he believed that his vertigo symptoms began after he started chemotherapy treatment for his service-connected squamous cell carcinoma.  Therefore, a VA medical opinion addressing the etiology of the Veteran's claimed vertigo would be helpful in making a determination in this case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claim for entitlement to service connection for a dental condition for dental treatment purposes to the appropriate VA Medical Center (VAMC) to determine if he meets the basic eligibility requirements of 38 C.F.R. § 17.161. 

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests a determination from VBA, the claim should be adjudicated.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for pyoderma of the scalp, to include squamous cell carcinoma; a right ear scar, status post squamous cell carcinoma; a psychiatric disorder, to include PTSD and depressive disorder; an eye disorder; bilateral hearing loss; and vertigo.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including any records from the VAMC in Mountain Home, Tennessee.  A specific request should be made to obtain a copy of a 2012 VA MRI to rule out an acoustic tumor.
 
3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorders, including PTSD and depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements.  The examiner should specifically consider May 2011 VA treatment notes in which the Veteran was diagnosed with PTSD; the July 2011 VA PTSD examination report; and a March 2012 VA mental health medication management note in which a psychiatrist related the Veteran's PTSD to his active duty service in Germany.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify all current psychiatric disorders that are present.  

For each diagnosis identified other than PTSD, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.

The examiner should also opine as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is either caused by or permanently aggravated by the Veteran's service-connected squamous cell carcinoma disability.  In rendering this opinion, the examiner should note an April 2011 VA treatment note in which the Veteran complained of depression symptoms for one to two years secondary to his skin cancer.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral eye disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should elicit a medical history from the Veteran regarding the onset of the disorder.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify all current eye disorders, to include blepharitis.  For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current eye disorder manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner should also opine as to whether it is at least as likely as not that any current eye disorder is either caused by or permanently aggravated by the Veteran's service-connected pyoderma of the scalp, to specifically include medications used to treat his skin disorder.  In rendering this opinion, the examiner should address the March 2012 private treatment note in which the Veteran's treating dermatologist stated that she knew of no causal relationship between Carac and the Veteran's blepharitis.  She also indicated that 5-fluorouracil used topically can cause exacerbations of seborrheic dermatitis, which is contributed to by yeast on the skin that can also contribute to blepharitis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should elicit a medical history from the Veteran regarding the onset of the disorder.

It should be noted that Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should state whether it is at least as likely as not that the Veteran's low back disorder is related to his military service, to include any motor vehicle accident and a lifting injury therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completion of the foregoing development, the 
AOJ should refer the Veteran's claims file to the June 2011 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has reported that he had military noise exposure, to include grenades and mortar explosions without hearing protection. 

 It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure.  

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any vertigo that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  He or she should elicit a medical history from the Veteran regarding the onset of the disorder.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should identify all current disorders related to the Veteran's vertigo symptoms.  For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current disorder manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner should also opine as to whether it is at least as likely as not that any current disorder is either caused by or permanently aggravated by the Veteran's service-connected squamous cell carcinoma, to specifically include chemotherapy to treat his skin cancer.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

8.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

9.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


